Citation Nr: 0810787	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from August 1989 to 
September 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2004, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
December 2007, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  


FINDING OF FACT

The veteran does not have peripheral neuropathy of the right 
lower extremity that was caused or aggravated as the result 
service, or a service-connected condition.  


CONCLUSION OF LAW

Peripheral neuropathy of the right lower extremity was not 
caused or aggravated by service, or by a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
peripheral neuropathy of the right lower extremity.  He 
argues that electromyography results are not "totally 
reliable and conclusive," and that his VA examination should 
have been done by a neurologist.  See veteran's substantive 
appeal, received in October 2004.  The Board notes that 
although he primarily asserts that this condition is 
secondary to his service-connected right knee disability, the 
Board will consider whether service connection is warranted 
on a direct or secondary basis.  VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations,"  Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

Service connection is currently in effect for right knee 
arthroscopy with lateral release, as well as sinusitis, a 
right third finger fracture, a left fifth toe fracture, 
onychomycosis/tinea pedis, and bilateral plantar fasciitis 
with left os calcis spurring. 

The veteran's service medical records show that beginning in 
1990, the veteran began receiving treatment for right knee 
symptoms, to include pain, and swelling.  His diagnoses 
included RPPS (retropatellar pain syndrome), right patellar 
subluxation.  In 1992, he underwent a right knee arthroscopy 
with lateral release.  He subsequently underwent an 
additional minor right knee surgery.  The service medical 
records do not show a diagnosis of  peripheral neuropathy of 
the right lower extremity.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2000 and 2002.  A VA 
general medical examination report, dated in April 2000, 
contains diagnoses that included remote right knee surgery 
twice with residuals.  Private treatment reports, dated in 
2000, indicate that the veteran reinjured his right knee 
after he fell from a ladder, and note a suspected internal 
derangement.  These reports show that he underwent an 
arthroscopy, with a postoperative diagnosis of medial 
parapatellar plica.  VA progress notes, and private treatment 
reports, dated between 2001 and 2002, show ongoing treatment 
for right knee symptoms that included pain.  

A December 2001 report from a private physician, J.A.V., 
M.D., notes that an electromyography (EMG) and nerve study 
was within normal limits.  The assessment was normal EMG and 
nerve conduction study of the right lower extremity with no 
evidence of any tibial nerve palsy or entrapment and no 
evidence of any lumbar radiculopathy or myopathy, providing 
evidence against this claim.  A December 2001 report notes, 
"Given the findings on his EMG today, I do not think that he 
has a true tibial nerve injury or damage.  As a result, I am 
going to recommend that we get an MRI (magnetic resonance 
imaging) of his knee.  It is possible that he could have some 
scar tissue or a cyst that is giving him compression that is 
intermittent in nature that does give him the symptoms."  
The impressions noted right leg and knee pain, and a lesion 
of the medial popliteal nerve.  

A May 2002 statement from Dr. J.A.V. notes that he has been 
treating the veteran since December 2001, that an MRI for the 
right knee was normal, that he complained of pain that 
radiated down his leg along a pathway consistent with a 
neuropathy, that his EMG was normal, and that, "As a result, 
from an empirical standpoint, I started treating him for 
peripheral neuropathy with Neurotonin."  

A VA peripheral nerves examination report, dated in December 
2002, shows that the examiner noted that the veteran's C-file 
had been reviewed.  The diagnosis notes that peripheral 
neuropathy of the right lower extremity was not found, 
providing more evidence against this claim.  

The Board finds that the claim must be denied.  Under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran's 
service medical reports do not show treatment for, or a 
diagnosis of,  peripheral neuropathy of the right lower 
extremity, and a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  Furthermore, Dr. J.A.V.'s 
reports state that an EMG study for the right lower 
extremity, as well as an MRI, were normal.  The Board finds 
that these EMG results are highly probative evidence against 
the claim, as the EMG is specifically designed to determine 
the presence of neurological abnormalities.  In addition, the 
December 2002 VA examiner specifically determined that the 
veteran does not have peripheral neuropathy of the right 
lower extremity, and he indicated that his opinion was based 
on a review of the veteran's C-file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

Although the Board has considered Dr. J.A.V.'s statement that 
he was treating the veteran for peripheral neuropathy with 
Neurotonin, when read in context with his other statements, 
to include the statement that, "Given the findings on his 
EMG today, I do not think that he has a true tibial nerve 
injury or damage," the Board finds that the evidence shows 
that the veteran does not have the claimed condition.  Simply 
stated, the Board finds that the service and post-service 
medical record, overall, supports a finding that the veteran 
does not have the disability at issue.    

Finally, the Board notes that Dr. J.A.V. does not explicitly 
assert that the veteran has peripheral neuropathy of his 
right lower extremity that is related to his service, or to a 
service-connected disability, and that the December 2002 VA 
examiner indicated that even if this disorder had been 
present, that it would be "less likely than not" related to 
his right knee condition.  

Assuming, arguendo, that the veteran has this disorder, the 
Board finds that the evidence, as a whole, supports the 
finding that this condition is not related to service or a 
service connected disorder.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim, to include a claim based on 38 
C.F.R. § 3.310 or Allen, and that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issue on appeal is based on the contention that 
peripheral neuropathy of the right lower extremity was caused 
or aggravated by service that ended in 1999, or by a service-
connected disability.  In this case, while the veteran may be 
competent to report that he perceives right lower extremity 
symptoms, when the post-service medical records are 
considered (which indicate that the veteran does not have 
peripheral neuropathy of the right lower extremity), the 
Board finds that the medical evidence outweighs the veteran's 
contention that the claimed condition is related to his 
service, or a service-connected disability.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in April 2001, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  See also May 2002 
memorandum, signed by the veteran (acknowledging that he has 
been notified of the VCAA).  The May 2001 VCAA notice, and 
the May 2002 memorandum, comply with the requirement that the 
notice must precede the adjudication.  Mayfield v. Nicholson 
(Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  The veteran has been afforded an 
examination, and the Board has determined that the veteran 
does not have the claimed condition.  To the extent that the 
veteran argues that his VA examination was inadequate because 
it was not performed by a neurologist, a review of the 
December 2002 examination report shows that the veteran's 
complaints were recorded and that his right lower extremity 
was examined.  Based on the veteran's examination at that 
time, as well as a review of the C-file, the examiner ruled 
out the presence of peripheral neuropathy in the right lower 
extremity.  

As previously discussed, the Board has determined that the VA 
examiner's conclusion is consistent with the findings in the 
records from Dr. J.A.V., despite his treatment of the 
veteran.  Simply stated, the examiner's finding is fully 
supported by the post-service medical record, including 
detailed medical scans, providing no basis for another 
examination to be obtained.  Accordingly, there is no basis 
to find that the veteran's December 2002 VA examination was 
inadequate, or that a remand for a new examination is 
required.  In summary, the Board finds that the service and 
post-service medical record provides evidence against the 
claim.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for peripheral neuropathy of the right 
lower extremity is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


